Citation Nr: 0838493	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-32 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to November 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hepatitis C.


FINDINGS OF FACT

1.  The veteran's hepatitis C first manifested many years 
after his separation from service.

2.  The veteran acquired hepatitis C is most likely the 
result of intravenous drug use.

3.  The veteran's intravenous drug use was a result of his 
own willful misconduct and was not a result of service-
connected disabilities.


CONCLUSION OF LAW

Service connection for hepatitis C is barred as a matter of 
law.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  No compensation shall be paid, 
however, if the disability was the result of the person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1110 (West 2002).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  The veteran's hepatitis C is not a disease for 
which service connection may be granted on a presumptive 
basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).  

Alcohol abuse is the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient to cause 
disability to or death of the user.  Drug abuse is the use of 
illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301 (2008).

Alcohol abuse and drug abuse, unless they are a secondary 
result of an organic disease or disability, are considered to 
be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) 
(2008).  The isolated and infrequent use of drugs by itself 
will not be considered willful misconduct; however, the 
progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  38 C.F.R. 
§ 3.301(c)(3) (2008).

The law prohibits a grant of direct service connection for 
drug or alcohol abuse on the basis of incurrence or 
aggravation in the line of duty during service.  Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 
2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).

However, a veteran may be service connected for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, his service-connected disability.  In order to 
qualify for service connection in this regard, the veteran 
must establish, by clear medical evidence, that his alcohol 
or drug abuse disability is secondary to or is caused by 
their primary service-connected disorder, and that it is not 
due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001). 

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) 
(2008). 

The veteran contends that he contracted hepatitis C while 
stationed in Vietnam, where he aided in transporting wounded 
soldiers by medical evacuation helicopter to the 71st 
Evacuation Hospital.  The veteran contends that 
alternatively, he contracted hepatitis C as a result of a 
laceration he sustained to his lower right leg when he was 
attacked by an unknown assailant while stationed at Fort 
Hood, Texas.  

In first addressing the veteran's claim of entitlement to 
service connection for hepatitis C secondary to exposure to 
herbicide agents, in his notice of disagreement, the veteran 
contends that he was exposed to Agent Orange while in Vietnam 
and surmises that the exposure may be linked to his diagnosis 
of hepatitis C.  In this case, the veteran served in Vietnam 
from January 1970 to August 1970 and may therefore be 
presumed to have been exposed to Agent Orange.  However, he 
has not been diagnosed with a disease that has been shown to 
have a positive association with exposure to herbicides, and 
service connection as secondary to exposure to Agent Orange 
is therefore not warranted on a presumptive basis.  38 C.F.R. 
§ 3.309(e).  There is no other evidence of record relating 
the veteran's hepatitis C to any herbicide exposure in 
service.  Accordingly, the Board finds that service 
connection for hepatitis C as secondary to exposure to 
herbicide agents is not warranted.  The Board thus turns to 
the merits of the veteran's other claims.

The record reflects that the veteran's reported risk factors 
for hepatitis C include a history of intravenous drugs, use 
of narcotics, high risk sexual practices, and body tattooing.  
VBA Letter 211B (98-110), November 30, 1998.  The veteran's 
service medical records are negative for complaints of or 
treatment for hepatitis C.  Service personnel records show 
the veteran's military occupational specialty was as a cook 
for the 71st Evacuation Hospital in Vietnam, and then as a 
cook and a cannoneer while stationed in Texas until he 
separated from service in September 1971.  His service 
records provide no evidence that the veteran was exposed to 
blood or blood products during service.  

The veteran's service records reflect a history of drug 
abuse.  In September of 1971, the veteran was counseled for 
marijuana use, as well as problems with his job performance 
and attitude.  That same month the veteran requested a mental 
hygiene evaluation, at which time he admitted to frequently 
using different kinds of narcotics and expressed no desire 
for rehabilitation.  In October of 1971, the veteran 
submitted a statement requesting discharge from service, 
stating that he was currently using drugs and had used drugs 
ever since he entered into service.  He stated that he did 
not get along with his officers and did not like to be around 
his peers.  He was approved for discharge by his commanding 
officer shortly thereafter due to his "chronic drug use."  
The officer stated that the veteran "had no motivation for 
rehabilitation and his continuance in service would only 
expose others to his drug use." The veteran was discharged 
from service in November 1971 under honorable conditions for 
misconduct, alcohol, or other drug offense.

Although the initial record of diagnosis of hepatitis C is 
not contained in the claims file, the veteran's VA treatment 
medical records show that the veteran was diagnosed with 
hepatitis C in October of 2000.  A March 2001 VA record 
reflects that the veteran received a liver function test 
demonstrating no detected viral load.  The veteran received 
liver function tests every six months thereafter to monitor 
the hepatitis C.  Each test indicated stable results or no 
detected viral load.  The veteran's medical records do not 
indicate any treatment for hepatitis C.  

In December 2004, VA obtained an opinion addressing whether 
the veteran's hepatitis C was contracted as a result of a 
specific risk factor present during the veteran's period of 
active service.  The veteran reported to the examiner that he 
had been exposed to blood and body fluids while assisting the 
Medical Evacuation crew in Vietnam.  He reported that he had 
never received a blood transfusion.  He reported using 
intravenous drugs while in service for about one year, after 
which time he regularly drank alcohol until 1986.  He also 
reported that he had sexual relations with prostitutes while 
in service.  After examining the veteran and taking into 
account his stated risk factors, including handling wounded 
soldiers and his right calf laceration, and reviewing the 
claims file, the examiner determined that the veteran most 
likely developed hepatitis C as a result of intravenous drug 
use while in service.  The examiner concluded that the timing 
of the veteran's drug use, which began while he was stationed 
in Vietnam and continuing for at least one year, supported a 
finding that the veteran most likely contracted hepatitis C 
while in service.

A veteran may be service connected for a disability resulting 
from drug abuse where that abuse is secondary to, or as a 
symptom of, a service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In this case, the 
veteran does not contend that his drug abuse was secondary 
to, or as a symptom of, a service-connected disability.  
While the veteran has been service connected for a right calf 
scar, he has not contended, and the evidence does not 
otherwise show, that his drug abuse was a result of treatment 
for the laceration.  Therefore, consideration of a claim for 
service connection for hepatitis C resulting from drug abuse 
that is secondary to a service-connected disability is not 
warranted.

The Board finds that service connection for contraction of 
hepatitis C in service is in this case barred as a matter of 
law, as the veteran's drug abuse in service amounts to 
willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  
While the isolated and infrequent use of drugs by itself will 
not be considered willful misconduct, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  The 
veteran's service records demonstrate that he admitted to 
chronic drug abuse, resulting in his inability to adequately 
perform his duties and leading to his voluntary discharge 
from service.  Additionally, the veteran stated to the VA 
examiner that he used intravenous drugs while he was 
stationed in Vietnam for approximately one year.  
Accordingly, his drug use in service cannot be found to be 
isolated or infrequent.  As his intravenous and continuous 
drug use amounted to willful misconduct, service connection 
for any disability, including hepatitis C, which developed 
most likely secondary to intravenous drug use must in this 
case be denied.

The Board finds that the veteran's in-service intravenous 
drug use was willful misconduct and service connection for 
disability resulting there from is barred by law.  Therefore, 
service connection cannot be granted for the resulting 
disability incurred due to in-service intravenous drug use.  
There is no competent medical evidence of record attributing 
the veteran's hepatitis C to any causation other than 
intravenous drug use.

The Board has considered the veteran's assertions that his 
hepatitis C is related to his service, including as a result 
of a laceration sustained therein, or as a result of 
transporting injured soldiers to the hospital where he was 
stationed.  However, as a layperson, the veteran is not 
competent to give a medical opinion on a diagnosis or 
etiology of a disorder.  Bostain v. West, 11 Vet. App. 124 
(1998); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson 
is generally not capable of opining on matters requiring 
medical knowledge).

In sum, the facts in this case preclude the granting of 
benefits for disabilities which result from the veteran's 
abuse of intravenous drugs while in service.  Where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  In addition, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hepatitis C.  The evidence 
indicates that the most likely cause of the veteran's 
hepatitis C is intravenous drug abuse, which constitutes 
willful misconduct.  Therefore, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO sent correspondence in February 2004 and 
December 2006; a rating decision in January 2005; and a 
statement of the case in August 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for hepatitis C is denied.



______________________________________________ 
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


